 In the Matter ofCO_ILII ERUi AI, PRINTING COMPANY,INC.,PETITIONERandAMALGAMATEDLITHOGRAPHERSOFAMERICA, Arr1_LTATED WITliTHE CIOandBIRDIINGLAD] PRINTINGPlu:55 IAN'SAND ASSISTANTSUNioN, LOCAL #121, A. F. or L.Case No. 10- RERE-29.-Decided April 3,1947Messrs.William Sadler and Wallace A. Shelby,of Birmingham,Ala., for the Employer.Mr. Walter M. Robinson,of Atlanta, Ga., for the Lithographers.Messrs. John S. McLellan,of Pressman's Home, Tenn.,George O.Baker,of Atlanta. Ga., andPaul E. Tontpson,of Birmingham, Ala.,for the Printing Pressmen.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONAN DDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Bii-mulgham, Alabama, on November 19, 1946, before Clifford L. Hardy,hearing oficer.At the hearing the Printing Pressmen moved todismiss the proceedings on the ground that an existing contract be-tween the Employer and the Printing Pressmen covering the disputedgroup of employees constitutes a bar to the instant proceeding.Thehearing officer reserved for the Board ruling on the motion.Forthe reasons set forth in Section III,inti a,the motion is hereby denied.The hearing officer's rulings made at the hearing are free fromprejudicial error anti are Iiereby aflirmed.t1A ttei the hc.n nig officer i ese ved f or the Bon td rnl uig on the Pi I rill jig Pi essmen's mo-tiou to disnncc the i'nnting Iiessmen iequested that the heaiIHg be adjourned so that itcould seek pen iiis ion pursuant to Section 203 51 (c) of the Boaid s Rules and Regul itions-Seiies 4 to have the Bond rule oil its motion to disuussUpon the healing officei's denialingWe find no pieludice in the hearing officer's denial of the iegaested adloui inventSection 20::51 (c) states, in petit, that "Unless expressly authorized be these Rules andRegulations, iulmgs by the Regional niteetor and bN flie hearing office shall not he ap-pealed dnectli to the Ronid'exeept b,y special permission of the hoard, but shall he con-sideied In the Bo,l d in ieeiesmg the decoidaJtetthe case hasbeenIiansferied to theBoard"Section 203 51 (a) provides that "the heating officer shall ruleupon allmotions iefeiied to bunexcept that he shall iefer to the Board toi appiopriateaction all motions to dismiss petitions,at such time as the Board consxteis the enticeretold"[Italics supplied73 N L 11 R , No 27.1597399211-47-vol 73-12 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF TI-JE EMPLOYERCommercial Printing Company, Inc., herein called the Employer,is a corporation with its plant and offices located at Birmingham,Alabama, engaged in commercial printing and lithographing.Dur-ing the year 1945, it purchased raw materials, consisting of paper,press repair parts, and ink valued in excess of $100,000, over 90percent of which was purchased and shipped to its plant frompoints outside the State of Alabama. Sales of commercial printingand lithographing in the same period exceeded $150,000 in value, over5 percent of which was sold outside the State of Alabama.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. 'ri lE ORGANIZATIONS INVOLVEDAmalgamated Lithograpliers of America, herein called the Lithog-raphers, is a labor organization affiliated with the Congress of In-dustrialOrganizations, claiming to represent employees of theEmployer.Birmingham Printing Pressman's and Assistants Union, Local#121, herein called the Printing Pressmen, is a labor organizationaffiliatedwith the American Federation of Labor, claiming to rep-resent employees of the Employer.III.THE QUESTIONCONCERNINGREPRESENTATIONOn October 18, 1941, the Employer and the Lithographers enteredinto a contract covering all lithographic department employees ofthe Employer, effective for 1 year from November 1, 1941, and auto-matically renewable from year to year thereafter in the absence of30 days' notice to modify the agreement.This contract was last re-newed on November 1, 1945.On August 16, 1946, the Printing Pressmen and the Employerexecuted a contract covering all employees engaged in the operationof printing presses, including offset pressmen.On August 20, 1946,an addendum to the contract was executed, providing that the pro-visions of the agreement, insofar as it applied to offset pressmen,were not to take effect until December 1, 1946.On or about September 23, 1946, the Employer gave notice tothe Lithographers of its desire to terminate its contract with the lat- COMMERCIAL PRINTING COMPANY, INC.161ter.The Lithographers immediately asked the Employer to bar-gain for a new contract.As a result of the conflicting claims tooffsetpressmen made by the Printing Pressmen and theLithog-raphers, the Employer filed the Petition herein on October 8, 1946.The Printing Pressmen contends that itsallegedcontract with theEmployer covering the offset pressmen is a bar to this proceeding.We do not agree.Where, ashere, the contract now raised as a barisnot the extension or renewal of an existing contract,the usualrule of determining contract bar questions by the effective ratherthan the execution date,governs.2The petition herein preceded the effective date of the agreementinsofar as it concerned the offset pressmen and therefore the contractconstitutes no'bar to a present determination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Lithographers seeks a unit of all employees working in theEmployer's lithographic department, including offset pressmen, plate-niakers, and the lithographic foreman.The contention of the Print-ing Pressmen, as revealed by its motion to dismiss, is that a unit of allthe Employer's pressmen, including offset pressmen, is appropriate.The Employer takes no position with respect to the appropriate u nit.3The record shows that although the Employer does both letterpressand lithographic printing, these operations comprise separate de-partments located on separate floors.There is no interchange ofwork or personnel between them and each department is under thesupervision of a foreman who reports directly to the president of theEmployer.Furthermore, the pay scales of employees of the twodepartments differ, and there is also a wide variation in the nature ofthe two processes.The record fails to reveal any collective bargaininghistory including offset pressmen in a unit of pressmen of the Em-ployer's plant whereas, as indicated above, the Lithographers has beenthe collective bargaining representative of these employees for ap-proximately the past 5 years. In addition, as was pointed out mMatter of Roberts and Son,4throughout the printing industry litho-graphic employees are now organized almost exclusively upon an'But seeMatter of Mississippi Lime Company ofMissouri, 71 N. L R B. 472, wherean existing contract contained an automatic renewal clause and the contract raised as abar was executed after the Mill B date but to take effect on the expiration date of theexisting agreementa Theie ai e approximately 4 employees in the lithographic department and 10 in theletterpress departmenti 71 N L R B 294 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperational basis.In the instant proceeding, there is nothing in therecord to indicate that a different situation prevails in the Binning-ham area where the Employer's plant is located. In view of theforegoing, we conclude that a unit comprised of the lithographicdepartment employees, including the offset pressmen, is appropriate.We find that all employees of the Employer's lithographic depart-ment, including offset pressmen, platemakers and the lithographicforeman 6 but excluding all other employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Commercial Printing Com-pany, Inc., an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Tenth Region, acting in this matter as agent for the Na-tionalLabor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulatlons-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of tills Direction, including employees who did notwork clueing said pay-roll period because they were ill or on vacationor temporarily laid off, and inched nlg employees in the an med forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Amalgamated Lithographers of ,America, affiliated with the C. I. 0.,or by Birmingham Printing Pressman's and Assistants Union,Local #121, A. F. of L., for the purposes of collective bargaining, orby neither.CrrAunrAN HERZOC took no part in the consideration of the aboveDecision and Direction of Election.'Matter or Roberts and,Son, footnote 4,supra, Mattei of Foote 1 Dawes,66 N L R P416Matter or Can P Curran Printing Company,57 N L R ni 185 Comparedotter orPacnfiePtess,Inc .66 N L R B 478The ioenmul is included nr accoidauce with the custom prevalent in the puntingmdustiyAnv participant in the electron herein may, upon its prompt request to, and approvalIhereof by the Regional Director, hale its name removed from the ballot